           Case 1:17-cv-01726-YK Document 104 Filed 06/16/20 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Ellen Gerhart, et al.,                :
                                      :
               Plaintiffs,            :     17-cv-1726-YK
                                      :
      v.                              :
                                      :
Energy Transfer Partners,             :
et al.,                               :
                                      :
               Defendants.            :


                                     ORDER

      AND NOW, this _____ day of _________, 2020, upon consideration of

Plaintiffs’ Motion to Dismiss Sunoco’s Counterclaim, and any opposition thereto, it

is hereby ORDERED that Plaintiffs’ motion is GRANTED. Sunoco’s Amended

Counterclaim (ECF No. 101) is dismissed WITH PREJUDICE.


                                            By the Court:



                                            ____________________, J.
        Case 1:17-cv-01726-YK Document 104 Filed 06/16/20 Page 2 of 5



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ELLEN GERHART, et al.                  :       CIVIL ACTION
                                       :
                   Plaintiff,          :       17-cv-1726-YK
                                       :
      vs.                              :
                                       :
ENERGY TRANSFER                        :
PARTNERS, LP, et al.,                  :
                                       :
                   Defendants.         :


      PLAINTIFFS’ MOTION TO DISMISS DEFENDANT SUNOCO’S
           COUNTERCLAIM PURSUANT TO RULE 12(B)(6)

      Plaintiffs, by and through their undersigned counsel, and for the reasons set

forth more fully in their brief to be submitted in support of the motion, hereby

moves, pursuant to Rule 12(b)(6), to dismiss the amended counterclaim of

defendant Sunoco (ECF No. 101), and respectfully requests the Court enter the

accompanying order.

      Pursuant to L.R. 7.3, attached hereto are the exhibits Plaintiffs will rely on in

support of the motion.




                                           1
        Case 1:17-cv-01726-YK Document 104 Filed 06/16/20 Page 3 of 5




Respectfully submitted,

WILLIAMS CEDAR
                                         RAIDERS LAW PC
/s/ CHRISTOPHER MARKOS                   Richard A. Raiders, Esq.
By: Christopher Markos, Esq.             PA ID No. 314857
1515 Market Street, Suite 1300           606 N. 5th Street
Philadelphia, PA 19102                   Reading, PA 19601
P: 215-557-0099                          P: 484.509.2715
F: 215-557-0673                          F: 610.898.4623
cmarkos@williamscedar.com                Email: rich@raiderslaw.com

Dated: June 16, 2020                      Attorneys for Plaintiffs




                                     2
        Case 1:17-cv-01726-YK Document 104 Filed 06/16/20 Page 4 of 5



                     CERTIFICATE OF CONCURRENCE

      In accordance with this Court’s Local Rules, counsel for Plaintiffs has

sought the concurrence of counsel for all defendants for the relief requested herein.

Sunoco does not concur in this motion, and counsel has not yet received a response

from the remaining parties.


                                              /s/ Christopher Markos
                                              Christopher Markos
                                              Attorney for Plaintiffs

Dated: June 16, 2020




                                          3
        Case 1:17-cv-01726-YK Document 104 Filed 06/16/20 Page 5 of 5



                          CERTIFICATE OF SERVICE

      I, Christopher Markos, Esquire, hereby certify that on this date, I served a

copy of the foregoing document, via the Court’s Electronic Case Filing system,

and that it is available for viewing and downloading therefrom by Counsel for

defendants, in accordance with Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 5.7.


                                             /s/ Christopher Markos
                                             Christopher Markos
                                             Attorney for Plaintiffs

   Dated: June 16, 2020




                                         4
